Citation Nr: 1619547	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  12-04 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for glaucoma, to include as secondary to service-connected type II diabetes mellitus.
 
2.  Entitlement to a disability rating higher than 30 percent for anxiety disorder, not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Thomas M. Frisbee


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The Veteran served on active duty from July 1964 to June 1966 and August 1966 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

In February 2014, the Board remanded the case for additional development. 

In December 2014, the Board denied the service connection claim for glaucoma, and remanded the service connection claim for sleep apnea for further development.

The Veteran appealed the December 2014 Board decision to the U. S. Court of Appeals for Veterans Claims ("Court").  In January 2016, the Court granted a Joint Motion for Partial Remand ("Joint Motion") which vacated the portion of the December 2014 Board decision that denied service connection for glaucoma to ensure compliance with the Board's February 2014 remand directives.

In an October 2015 decision, the Board granted service connection for obstructive sleep apnea, and the Appeals Management Center (AMC) implemented the grant of service connection for sleep apnea in a November 2015 rating decision.  This award represents a complete grant of the benefits sought.  

In February 2016, the Veteran submitted additional evidence along with a waiver.  See Additional Evidence Response Form For Cases with a Substantive Appeal (Form 9) Filed Prior to February 2, 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Consistent with the findings of the 2016 Joint Motion, the glaucoma claim must be remanded for an addendum opinion as it was determined that a May 2014 addendum failed to comply with the February 2014 Board remand directives.  Specifically, while the May 2014 VA addendum addressed whether the Veteran's glaucoma was caused by his service-connected diabetes, it did not address the question of aggravation.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand orders.  Where the remand orders of the Board were not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  This obligation is mandatory, not discretionary.

The Board also observes that the RO, in an October 2015 rating decision, continued, as relevant, a 30 percent rating for anxiety disorder (claimed as PTSD) and a noncompensable rating for bilateral hearing loss.  In the following month, the Veteran disagreed with the rating assigned for the anxiety disorder.  See November 2015 notice of disagreement (NOD).  The filing of a NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Because the record does not show that a statement of the case (SOC) has been issued with respect to anxiety claim, remand is required so that one may be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Moreover, while the Veteran also presented argument in the November 2015 NOD with respect to his hearing loss, his contention was that service connection should be granted, but, as noted above, service connection for bilateral hearing loss is already in effect.  Because there is no indication that the Veteran expressed disagreement with the continuance of a noncompensable rating for his bilateral hearing loss, he has not initiated an appeal with respect to such disability. 




Accordingly, the case is REMANDED for the following action:

1.  Transfer the Veteran's claims file to the examiner who provided a May 2014 VA eye addendum, or, if this examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the etiology of the Veteran's glaucoma.  An additional examination of the Veteran should be performed only if deemed necessary by the individual providing the opinion.

After reviewing the claims file, please provide an opinion as to whether the Veteran's glaucoma is permanently AGGRAVATED by service-connected diabetes mellitus, type II.

If aggravation is present, specify, so far as possible, the degree of disability resulting from such aggravation.

A complete rationale should be provided for any opinions expressed and conclusions reached.

2.  Then, readjudicate the service connection claim for glaucoma, to include as secondary to service-connected diabetes mellitus.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC to address all evidence and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

3.  In addition, issue a SOC, and notify the Veteran of his appellate rights, with respect to the issue entitlement to a rating higher than 30 percent for service-connected anxiety disorder, NOS.  Notify him of the need to timely file a Substantive Appeal to perfect his appeal on this issue. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




